DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

NADINE KIJNER, individually and as the Personal Representative of the
 Estate of Herry Kijner, and JANINE KIJNER, individually and as Co-
         Personal Representative of the Estate of Herry Kijner,
                              Appellants,

                                     v.

        STRAJAH SADE HIGHTOWER, LUCIA MUNOZ, and
       BPTM HEALTHCARE, LLC, d/b/a Brightstar Care of Ft.
               Lauderdale/Pompano Beach East,
                          Appellees.

                               No. 4D21-2936

                              [October 6, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No.
CACE18008755.

   Chad A. Barr and Dalton L. Gray of the Law Office of Chad A. Barr,
P.A., Altamonte Springs, for appellants.

   Jason M. Azzarone, Gregory S. Glasser and Mario Gomez of La Cava
Jacobson & Goodis, P.A., Tampa, for appellees BPTM Healthcare, LLC,
d/b/a Brightstar Care of Ft. Lauderdale/Pompano Beach East and Lucia
Munoz.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and ARTAU, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.